UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4652


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

EDDIE SYLVESTER STEELE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:06-cr-00190-RJC-2)


Submitted: March 15, 2018                                         Decided: March 23, 2018


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Coulter, COULTER LAW OFFICE, Charlotte, North Carolina, for Appellant.
R. Andrew Murray, United States Attorney, Elizabeth M. Greenough, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eddie Sylvester Steele appeals the 24-month sentence imposed upon the

revocation of his supervised release. On appeal, Steele argues that the district court

imposed a procedurally unreasonable sentence by failing to provide an adequate

explanation for the sentence it imposed. For the reasons that follow, we affirm.

       Generally, we will affirm a revocation sentence that “is within the statutory

maximum and is not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013) (internal quotation marks omitted). We must consider both the procedural

and substantive reasonableness of the sentence, applying the same general considerations

employed in review of original sentences. United States v. Crudup, 461 F.3d 433, 438

(4th Cir. 2006).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)]

factors.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnotes and

internal quotation marks omitted). “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a post-conviction sentence,

but it still must provide a statement of reasons for the sentence imposed.” United States

v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal quotation marks omitted). The

court’s explanation must be sufficient to permit us to “effectively review the

reasonableness of the sentence” and to “provide us an assurance that the sentencing court

considered the § 3553(a) factors with regard to the particular defendant before [it] and

                                            2
also considered any potentially meritorious arguments raised by the parties with regard to

sentencing.” United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

       At his revocation hearing, Steele argued only that the district court should credit

him for the lengthy period of time he had served in custody on related charges prior to the

revocation hearing. The court fully explained its reasons for declining this request;

indeed, Steele does not argue to the contrary.       However, Steele did not preserve a

challenge to the court’s explanation for the length of the sentence it imposed by

requesting a sentence below the applicable Guidelines policy statement range or

otherwise “drawing arguments from § 3553 for a sentence different than the one

ultimately imposed.” United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010); see id. at

579 n.4 (“Of course, lodging one specific claim of procedural sentencing error before the

district court, e.g., relying on certain § 3553 factors, does not preserve for appeal a

different claim of procedural sentencing error, e.g., relying on different § 3553 factors.”).

Thus, we can reverse any error in the district court’s explanation only if Steele satisfies

the exacting plain error standard. Id. at 577.

       Under plain error review, Steele bears the burden to establish that: (1) an error

occurred; (2) the error was plain, or “obvious or clear under current law”; and (3) the

error affected his substantial rights. United States v. Knight, 606 F.3d 171, 177 (4th Cir.

2010) (internal quotation marks omitted). “In the sentencing context, an error affects

substantial rights if there is a reasonable probability that, but for the error, the district

court would have imposed a different sentence.” United States v. White, 836 F.3d 437,

447 (4th Cir. 2016) (internal quotation marks omitted). Even if these elements are

                                                 3
satisfied, we will exercise our discretion to correct the error only if it “seriously affects

the fairness, integrity or public reputation of judicial proceedings.” Webb, 738 F.3d at

641 (alteration and internal quotation marks omitted).

       The district court’s failure to explain the length of the sentence it imposed on

Steele was undoubtedly error. See Thompson, 595 F.3d at 547 (“[A] district court may

not simply impose sentence without giving any indication of its reasons for doing so.”).

That error also was plain. See Slappy, 872 F.3d at 210 (“[T]he district court’s obligation

to provide some basis for appellate review when imposing a revocation sentence,

however minimal that basis may be, has been settled in this Circuit since at least

Moulden.” (internal quotation marks omitted)). However, Steele does not argue that he

would have received a lower sentence if the court had explained the basis for the within-

Guidelines sentence it imposed.

       Nor does the record provide a solid ground to support such a conclusion. To the

contrary, the record reveals that Steele flouted the requirements of his supervised release

by failing to make any payments toward his restitution obligation and absconding from

supervision within months of his release. Less than a year after being released from

prison, Steele committed the same criminal conduct—armed Hobbs Act robbery—that

resulted in his original sentence. See 18 U.S.C. §§ 3553(a), 3583(e) (2012) (providing

applicable statutory sentencing factors); Webb, 738 F.3d at 641 (recognizing that, “in

fashioning a revocation sentence, the court should sanction primarily the defendant’s

breach of trust” (internal quotation marks omitted)). Steele’s counsel offered little in

mitigation beyond the sentencing credit argument that the district court explicitly

                                             4
rejected. Further, Steele’s sentence of 24 months, at the applicable Guidelines policy

statement “range,” was significantly lower than the policy statement range to which he

would have been subject absent the statutory maximum. On this record, we cannot

conclude that the court’s plain error affected Steele’s substantial rights.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                              5